DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Election/Restrictions
	Claims 1, 3-5, 9, 10, 12-16 and 35-38 are examined on the merits.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Examiner Initiated Interview
th and 26th, 2021, the examiner contacted applicants to propose claim amendments that would result in the allowance of the application.  These amendments were accepted and are presented below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Weaver on 5/26/2021.
The application has been amended as follows: 

IN THE CLAIMS:

In claim 1, at line 4, “mediated” has been deleted.

In claim 3, at line 1, “mediated” has been deleted.

Please replace claim 4 with the following completely re-written claim.
4. The method of claim 1, wherein the influenza virus infection is by an influenza A virus or an influenza B virus.

Please replace claim 5 with the following completely re-written claim.
5. The method of claim 4, wherein the influenza A virus is H1N1, H2N2, H3N2, H6N1, H7N7, H7N9, H9N2, H10N7, H10N8, or H5N1.

Please replace claim 9 with the following completely re-written claim.
9. The method of claim 1, wherein the MEK inhibitor CI-1040 is combined with another MEK inhibitor, a p38 inhibitor, an NFκB inhibitor, or combinations thereof.


Please replace claim 10 with the following completely re-written claim.



Please replace claim 12 with the following completely re-written claim.
12. The method of claim 10, wherein the MEK inhibitor CI-1040, is administered contemporaneously, previously or subsequently to the one or more inhibitors targeting the influenza virus, the bacterium, or both the virus and the bacterium.


In claim 15, at line 3 after “PA”  --, -- has been inserted.

In claim 35, at line 2 after “oseltamivir”  --, -- has been inserted.

Please replace claim 36 with the following completely re-written claim.
36. The method of claim 14, wherein the compound targeting ion channel protein (M2) is amantadine, rimantadine, or both amantadine and rimantadine.

In claim 37, at line 3 after “PA”  --, -- has been inserted.

In claim 38, at line 2 after “Penicillin”  --, -- has been inserted.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648